Citation Nr: 1641377	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  13-10 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a left knee condition, and if so; entitlement to service connection for a left knee condition.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a bilateral ankle condition, and if so; entitlement to service connection for a bilateral ankle condition.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, declined to reopen previously claims of entitlement to service connection for a left knee and bilateral ankle condition.

The Board notes that the April 2010 RO rating decision also denied entitlement to increased ratings for a neck condition, hypertension, residuals of a right tibia and fibula fracture (right knee condition) and declined to reopen a previously denied claim of entitlement to service connection for a right arm condition.  The Veteran filed a timely notice of disagreement in March 2011 but subsequently withdrew all four claims.  In a June 7, 2011 Veteran correspondence, the Veteran withdrew his increased rating claim for his neck condition and claim to reopen the previously denied claim of entitlement to service connection for a right arm condition.  In a September 15, 2013 attorney correspondence, the Veteran withdrew his increased rating claims for his hypertension and residuals of a right tibia and fibula fracture (right knee condition).  As such, the issues of entitlement to an increased rating for a neck condition, hypertension, residuals of a right tibia and fibula fracture (right knee condition) and whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a right arm condition are not for appellate consideration.  

The Veteran testified at a videoconference Board hearing before the undersigned Veteran's Law Judge (VLJ) in July 2016.  A transcript of the hearing is associated with the claims file.  

Additional relevant evidence has been associated with the claims file since the issuance of the most recent August 2013 supplemental statement of the case (SSOC).  However, during the July 2016 Board hearing the Veteran provided a waiver of RO initial consideration of additional evidence, which includes medical treatment records and VA examinations.  38 C.F.R. § 20.1304 (2015).

The Board notes the Veteran's contention of clear and unmistakable error (CUE) from his correspondence dated December 27, 2014, received December 29, 2014, in one or more prior RO rating decisions.  If he wishes to file a motion for revision of a rating decision based on CUE, he should inform the RO as to which decision and as to what issue.  In this regard, the Veteran is advised that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Specifically, when attempting to raise a claim of CUE, a claimant must identify a particular rating decision and describe the alleged error in fact or law with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  See Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993).

The issues of entitlement to service connection for a left knee and bilateral ankle condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence received since the last final denial of service connection for a left knee condition in the October 2000 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection.

2.  The evidence received since the last final denial of service connection for a bilateral ankle condition in the October 2000 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision, which determined that entitlement to service connection for a left knee and bilateral ankle condition was not warranted, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  

2.  Evidence received since the October 2000 rating decision in relation to the Veteran's claim for entitlement to service connection for a left knee condition is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Evidence received since the October 2000 rating decision in relation to the Veteran's claim for entitlement to service connection for a bilateral ankle condition is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  In light of the grant of the claims to reopen and remand below, no further discussion of VA's duty to notify and assist is necessary.  

Claims to reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of entitlement to service connection for a left knee and bilateral ankle condition was originally denied in an October 2000 RO rating decision.  The left knee and bilateral ankle claims were denied on a basis of no current residual or chronic disability subject to service connection.  The Veteran did not express disagreement within a year of the denial and the decision became final.

The current appeal arises from the Veteran's May 2009 claim to reopen his left knee and bilateral ankle conditions which were denied in an April 2010 RO rating decision.  In a May 2010 correspondence, the Veteran requested reconsideration of the April 2010 decision and he submitted additional medical evidence.   The decision is therefore not final.  

An October 2010 RO rating decision reconsidered the claims and determined new and material evidence had not been submitted to reopen the previously denied claims.  The Veteran filed a timely notice of disagreement and perfected his appeal.  

In regard to the Veteran's left knee condition, the pertinent evidence submitted since the October 2000 RO rating decision includes both private and VA medical records which either suggest or indicate a current diagnosis of a left knee condition.  In a November 2009 VA bones examination conducted to evaluate the Veteran's right knee condition, the Veteran's left knee joint was indicated to be abnormal.  There was abnormal motion, limitation and pain noted.  Range of motion testing, in degrees, resulted in left knee flexion to 90 (with normal extension).  Despite abnormalities, no left knee diagnosis was provided.  A private orthopedic treatment record dated July 8, 2011 provides a diagnosis of a left knee medial collateral ligament strain and a recommendation of a left knee arthroscopy.  A private left knee MRI from December 2014 indicates left knee "DMD."  A recent August 2015 VA knee examination indicates a diagnosis of a left knee meniscal tear which requires a knee brace.  The medical evidence is new in that it was not previously of record.  Furthermore, it is material as it indicates a current left knee diagnosis.  

In regard to the Veteran's bilateral ankle condition, the pertinent evidence submitted since the October 2000 RO rating decision includes July 2016 testimony from the Veteran that he has been diagnosed with arthritis (in his ankles).  Private treatment records also indicate a post-service right ankle fracture from April 7, 2012.  Although the Veteran testified in July 2016 regarding ongoing ankle problems since service, such as ankle swelling, which is also reflected in recent VA treatment records; this evidence is duplicative of the evidence of record at the time of the October 2000 decision and cannot serve as the basis of a reopen.  Regardless, the Veteran is competent to report findings communicated to him by medical professionals.  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992). The lay testimony is new in that it was not previously of record.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, it is material as it suggests a possible bilateral ankle condition of arthritis.  

Consequently, the claims of entitlement to service connection for a left knee and bilateral ankle condition are reopened.


ORDER

The previously denied claim of entitlement to service connection for a left knee condition is reopened on the basis of new and material evidence.  To this extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for a bilateral ankle condition is reopened on the basis of new and material evidence.  To this extent only, the appeal is granted.


REMAND

Further evidentiary development is required prior to the adjudication of the Veteran's reopened claims of entitlement to service connection for a left knee and bilateral ankle condition.

The Veteran asserts entitlement to service connection for a bilateral ankle condition.  He contends he injured his ankles in-service through separate injuries.  He injured his left ankle while playing football and his right ankle in 1996 or 1997 in Korea by jumping off of a fence and landing "on it."  In both instances, he went to sick bay and was told he sprained his ankle.  The Veteran reported that he continued to have problems with his ankle since service and later broke his right ankle in 2000.  

The Veteran asserts entitlement to service connection for a left knee condition which occurred during an April 1988 motor vehicle accident.  He contends that during the April 1988 accident, his left knee hit the dashboard.  He showed visible scars to his left knee during his hearing that he attributed to the accident.  He additionally contends that he favored his left knee to take pressure off of his right knee and that the car accident caused a leg length discrepancy which caused problems with his left knee.  

The Veteran was afforded a VA left knee and ankle examination in May 2000; however, no nexus opinion was provided because a diagnosis was not indicated.  Although the Veteran was afforded a more recent August 2015 VA knee examination indicating a current left knee meniscal tear, no opinion regarding the etiology of the condition was provided.  As the medical evidence in this matter currently of record is inadequate for rating purposes, the Board finds that development for a medical opinion is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA or private treatment records identified by the Veteran pertaining to the claim on appeal.

2.  Thereafter, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current left knee or bilateral ankle condition, if any.  The claims folder must be reviewed in conjunction with the examination.  

For any diagnosed left knee condition, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current left knee condition that is etiologically related to military service (including the April 1988 motor vehicle accident) or caused or aggravated by his service-connected residuals of a right tibia and fibula fracture.  

For any left ankle or right ankle condition, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current right ankle or left ankle condition that is etiologically related to military service.

A full and complete rationale for any opinion expressed is required.

3.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


